           Case 1:20-cv-07992-JPC Document 36 Filed 03/26/21 Page 1 of 2



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




March 26, 2021                                                                                       WRITER’S DIRECT DIAL NO.
                                                                                                               (212) 849-7150

                                                                                                    WRITER’S EMAIL ADDRESS
VIA ECF AND ELECTRONIC MAIL                                                            michaelcarlinsky@quinnemanuel.com

Hon. John P. Cronan
United States District Court Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:     In re Garrett Motion Inc. Securities Litigation, 1:20-cv-07992-JPC

Dear Judge Cronan:

        On behalf of our clients, Olivier Rabiller, Alessandro Gili, Peter Bracke, Sean Deason,
Russell James, Carlos Cardoso, Maura Clark, Courtney Enghauser, Susan Main, Carsten
Reinhardt, and Scott Tozier (the “D&O Defendants”), we write to request a 14-day extension of
time, from April 12, 2021 to April 26, 2021, to submit our Motion to Dismiss the Consolidated
Amended Complaint. Plaintiffs consent to the requested relief.

        Plaintiffs and the initially-served defendant Su Ping Lu agreed, in a stipulation filed with
the Court on December 8, 2020 (ECF No. 24), that Plaintiffs’ Consolidated Amended Complaint
would be filed by February 25, 2021, and the defendant would move, answer, or otherwise respond
no later than April 26, 2021.

        In December 2020, Plaintiffs asked Quinn Emanuel to accept service of process on behalf
of the D&O Defendants. Rather than burden Plaintiffs with the months-long process of serving,
under the Hague Convention, the many D&O Defendants located outside the United States
(including in Switzerland and Italy), we accepted service on their behalf in exchange for being
able to file our anticipated Motion to Dismiss the Consolidated Amended Complaint on the same
date as Ms. Lu, April 26, 2021. Had we declined to accept service, and Plaintiffs were instead
required to effect service of process via the Hague Convention, it is unlikely that many of the D&O
Defendants would have been served by now.

       On January 11, 2021, Plaintiffs wrote to the Court (ECF No. 26) memorializing the parties’
agreement that Defendants would respond to the Consolidated Amended Complaint no later than
April 26, 2021, that Plaintiffs would file their opposition no later than June 25, 2021, and that
Defendants would file any reply no later than July 26, 2021.

       On January 21, 2021, the Court issued an Opinion and Order (ECF No. 27) and set February
25, 2021 as the date for Plaintiffs to file their Consolidated Amended Complaint and April 12,

      quinn emanuel urquhart & sullivan, llp
      AUSTIN | BOSTON | BRUSSELS | CHICAGO | HAMBURG | HONG KONG | HOUSTON | LONDON | LOS ANGELES | MANNHEIM | MUNICH |
      NEUILLY-LA DEFENSE | NEW YORK | PARIS | PERTH | SALT LAKE CITY | SAN FRANCISCO | SEATTLE | SHANGHAI | SILICON VALLEY |
      STUTTGART | SYDNEY | TOKYO | WASHINGTON, DC | ZURICH
          Case 1:20-cv-07992-JPC Document 36 Filed 03/26/21 Page 2 of 2




2021 as the date for Defendants to answer or otherwise respond to the Consolidated Amended
Complaint.

        We respectfully submit that April 26, 2021 is an appropriate date for filing our Motion to
Dismiss the Consolidated Amended Complaint. This was the core bargain that the D&O
Defendants agreed to in exchange for waiving service. It was important to them to ensure their
counsel had adequate time to prepare their anticipated Motion to Dismiss, and they were willing
to forgo their rights under international law and their home jurisdictions for this benefit. At the
time we agreed to the proposed schedule with Plaintiffs’ counsel, we were aware that it is not
uncommon in this District for defendants to have 60 days in which to respond to a consolidated
amended complaint in a securities class action. In this case, Plaintiffs’ Consolidated Amended
Complaint is nearly 100 pages long and consists of nearly 300 paragraphs. Its allegations of
purported misstatements span more than 30 pages against eleven individually situated D&O
Defendants, on whose behalf counsel will need to make particularized arguments concerning, inter
alia, scienter and control-person liability. Further, Plaintiffs’ action arises out of a complex spin-
off transaction for a company that is currently in bankruptcy, which also requires familiarity with
complex transactional structures and aspects of bankruptcy law.

     For the foregoing reasons, we respectfully request an additional 14 days—until April 26,
2021—to file our Motion to Dismiss, as previously stipulated between the parties.

       We have not previously sought this relief.

Respectfully submitted,

/s/ Michael B. Carlinsky

Michael B. Carlinsky


cc:    All counsel of record (via ECF)

                                              Pursuant to 6.A of the Court's Individual Rules and Practices in Civil
                                              Cases, any party seeking to file a motion, must submit a pre-motion letter.
                                              Defendants' letter filed March 26, 2021, Dkt. 35, shall serve as the pre-
                                              motion letter.

                                              Defendants' request is granted. Defendants shall file their motion to
                                              dismiss by April 26, 2021. Plaintiffs shall file their opposition by June 25,
                                              2021. Defendants shall file any reply by July 26, 2021.


                                              SO ORDERED.
                                                                             ___________________________
                                              Date: March 26, 2021     JOHN P. CRONAN
                                                    New York, New York United States District Judge




                                                  2
